DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 06/27/2022 without traverse of Group I, claims 1-15 for further examination. Claims 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 09/20/2021 & 08/25/2022 are being considered by the examiner.

Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of vaporizers” recited in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
7.	Claims 7 & 12-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to	 claim 7, line 14 recites the limitation “the plurality of flow controller”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the plurality of flow controller” as “the plurality of flow controllers” recited in line 4. To correct this problem, amend line 14 to recite “the plurality of flow controllers”.
As regards to	 claim 12, line 3 recites the limitation “the plurality of the vaporizers”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the plurality of the vaporizers” as “the vaporizer” recited in claims 1-2. To correct this problem, amend line 3 to recite “the vaporizer”.
As regards to claim 13, line 6 recites “substantially” which is a relative term and renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).  For examination purposes, examiner is interpreting “substantially” as may be, may not be, may be close to, or may be much less than or much greater than. To correct this problem, amend claim 13 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim Rejections
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
9.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-6 & 8-15 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Ohashi et al. (US 2018/0286727 A1) hereinafter Ohashi.
	As regards to claim 1, Ohashi discloses a substrate processing apparatus (abs; fig 1-8), comprising: 
a vaporizer 180 configured to generate a source gas by vaporizing a liquid source 113 supplied thereto ([0041]-[0044]; [0053]; fig 2-3); 
a tank 117 in which the source gas ejected from the vaporizer 180 is stored ([0041]-[0044]; [0053]; fig 2-3); 
a flow controller 115 provided at a pipe 113a connecting the vaporizer 180 with the tank 117 and configured to control a flow rate of the source gas supplied to the tank 117 ([0041]-[0044]; [0053]-[0054]; [0065]; [0084]; fig 2-3); 
a first valve 116 provided at the pipe 113a to open and close a flow path of the pipe 113a ([0041]-[0044]; [0053]-[0054]; [0084]; fig 2-3); 
a second valve 118 provided downstream of the tank 117 to release the source gas accumulated in the tank 117 ([0041]-[0044]; [0053]-[0054]; [0065]; [0081]; [0084]-[0085]; fig 2-3); 
a process chamber 200 provided downstream of the second valve 118 and to which the source gas is supplied ([0025]-[0026]; [0039]; [0041]-[0044]; [0050]; [0052]-[0054]; [0057]-[0058]; [0065]; [0078]; [0081]; [0084]-[0085]; fig 2-3); and 
a controller 260 configured to be capable of controlling the first valve 116 and the second valve 118 so as to alternately and repeatedly perform an accumulation of the source gas from the vaporizer 180 into the tank 117 and a release of the source gas from the tank 117 to the process chamber 200 ([0025]-[0026]; [0029]; [0039]; [0041]-[0044]; [0050]-[0055]; [0057]-[0058]; [0065]; [0078]; [0081]; [0084]-[0085]; fig 2-3).
As regards to claim 2, Ohashi discloses a substrate processing apparatus (abs; fig 1-8), further comprising: a plurality of tanks 117+137 comprising the tank 117 wherein the source gas ejected from the vaporizer 180 is stored in the plurality of the tanks 117+137; a plurality of first valves 116+136 comprising the first valve 116, and provided at a plurality of pipes 113a+133a respectively corresponding to the plurality of the tanks 117+137 to open and close a flow path of each of the pipes 113a+133a; and a plurality of second valves 118+138 comprising the second valve 118, and provided downstream of the plurality of tanks 117+137 in a manner respectively corresponding to the plurality of the tanks 117+137 to release the source gas accumulated in the plurality of the tanks 117+137, wherein the accumulation of the source gas and the release of the source gas are alternately or cyclically performed using the plurality of the tanks 117+137 ([0025]-[0026]; [0029]; [0039]; [0041]-[0044]; [0048]-[0055]; [0057]-[0058]; [0065]; [0078]; [0081]; [0084]-[0085]; [0091]; fig 2-3).
Regarding claim 3, the recitation “an accumulation time of the source gas in the tank is determined by a time for an accumulation amount of the source gas to reach a predetermined amount at a constant flow rate”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Ohashi since Ohashi meets all the structural elements of the claim and is capable of having an accumulation time of the source gas in the tank determined by a time for an accumulation amount of the source gas to reach a predetermined amount at a constant flow rate, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 3, Ohashi discloses a substrate processing apparatus (abs; fig 1-8), wherein the flow controller 115 comprises a mass flow controller 115, and capable of having an accumulation time of the source gas in the tank 117 determined by a time for an accumulation amount of the source gas to reach a predetermined amount at a constant flow rate ([0025]-[0026]; [0029]; [0037]; [0039]; [0041]-[0044]; [0048]-[0074]; [0078]; [0080]-[0091]; fig 2-6).
Regarding claim 4, the recitation “an accumulation time of the source gas in the tank is determined by a time for an accumulation amount of the source gas to reach a predetermined amount at a constant flow rate”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Ohashi since Ohashi meets all the structural elements of the claim and is capable of having an accumulation time of the source gas in the tank determined by a time for an accumulation amount of the source gas to reach a predetermined amount at a constant flow rate, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 4, Ohashi discloses a substrate processing apparatus (abs; fig 1-8), wherein the flow controller 115 comprises a mass flow controller 115, and capable of having an accumulation time of the source gas in the tank 117 determined by a time for an accumulation amount of the source gas to reach a predetermined amount at a constant flow rate ([0025]-[0026]; [0029]; [0037]; [0039]; [0041]-[0044]; [0048]-[0074]; [0078]; [0080]-[0091]; fig 2-6).
Regarding claim 5, the recitation “wherein the source gas accumulated in the tank is flush supplied into the process chamber through the nozzle in a time shorter than an accumulation time for the source gas to have been accumulated in the tank”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Ohashi since Ohashi meets all the structural elements of the claim and is capable of having the source gas accumulated in the tank flush supplied into the process chamber through the nozzle in a time shorter than an accumulation time for the source gas to have been accumulated in the tank, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 5, Ohashi discloses a substrate processing apparatus (abs; fig 1-8), further comprising a nozzle 241 provided in the process chamber 200 and through which the source gas released via the second valve 118 is ejected into the process chamber 200 in a decompressed state, and capable of having the source gas accumulated in the tank 117 flush supplied into the process chamber 200 through the nozzle 241 in a time shorter i.e. flash-supplied than an accumulation time for the source gas to have been accumulated in the tank 117 ([0025]-[0026]; [0029]; [0037]; [0039]; [0041]-[0044]; [0048]-[0074]; [0078]; [0080]-[0091]; fig 2-6).
As regards to claim 6, Ohashi discloses a substrate processing apparatus (abs; fig 1-8), wherein the flow controller 115+135 is a common used (115 same as 135) flow controller used for each of the tanks 117+137 ([0025]-[0026]; [0029]; [0037]; [0039]; [0041]-[0044]; [0048]-[0055]; [0057]-[0058]; [0065]; [0078]; [0081]; [0084]-[0085]; [0091]; fig 2-3).
As regards to claim 8, Ohashi discloses a substrate processing apparatus (abs; fig 1-8), wherein the vaporizer 180 is configured to supply the source gas to the plurality of the tanks 117+137 without supplying a carrier gas ([0025]-[0026]; [0029]; [0037]; [0039]; [0041]-[0044]; [0048]-[0074]; [0078]; [0080]-[0091]; fig 2-6).
Regarding claim 9, the recitation “without supplying a carrier gas through the nozzle for a predetermined time”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Ohashi since Ohashi meets all the structural elements of the claim and is capable of not supplying a carrier gas through the nozzle for a predetermined time, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 9, Ohashi discloses a substrate processing apparatus (abs; fig 1-8), wherein the source gas is released into the process chamber 200 though the nozzle 241 without supplying a carrier gas through the nozzle for a predetermined time ([0025]-[0026]; [0029]; [0037]; [0039]; [0041]-[0044]; [0048]-[0074]; [0078]; [0080]-[0091]; fig 2-6).
Regarding claim 10, the recitation “at a certain timing within a time range from a completion of the accumulation of the source gas into the tank to a start of a subsequent accumulation of the source gas into the tank”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Ohashi since Ohashi meets all the structural elements of the claim and is capable of releasing source gas from the plurality of the tanks to the process chamber at a certain timing within a time range from a completion of the accumulation of the source gas into the tank to a start of a subsequent accumulation of the source gas into the tank, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 10, Ohashi discloses a substrate processing apparatus (abs; fig 1-8), wherein the controller 260 is further configured to adjust the release of the source gas such that the source gas is capable of being released from the plurality of the tanks 117+137 to the process chamber 200 at a certain timing within a time range from a completion of the accumulation of the source gas into the tank 117 to a start of a subsequent accumulation of the source gas into the tank 117 ([0025]-[0026]; [0029]; [0037]; [0039]; [0041]-[0044]; [0048]-[0074]; [0078]; [0080]-[0091]; fig 2-6).
Regarding claim 11, the recitation “a wafer whose aspect ratio is 100”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Ohashi since Ohashi meets all the structural elements of the claim and is capable of using a wafer whose aspect ratio is 100, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 11, Ohashi discloses a substrate processing apparatus (abs; fig 1-8), wherein the apparatus is capable of accommodating a wafer whose aspect ratio is 100 or more in the process chamber 200, and the wafer is processed by being exposed to the source gas ([0025]-[0026]; [0029]; [0037]; [0039]; [0041]-[0044]; [0048]-[0074]; [0078]; [0080]-[0091]; fig 2-6).
As regards to claim 12, Ohashi discloses a substrate processing apparatus (abs; fig 1-8), wherein a cross-sectional area of the flow path of each of the pipes 113a+133a connecting the vaporizer 180 with the plurality of the tanks 117+137 is equal to or greater than a cross-sectional area of a flow path of a pipe 150 connecting each of the tanks 117+137 with a nozzle 241 ([0025]-[0026]; [0029]; [0037]; [0039]; [0041]-[0044]; [0048]-[0074]; [0078]; [0080]-[0091]; fig 2-6).
Regarding claim 13, the recitation “to form a substantially same flow in the process chamber”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Ohashi since Ohashi meets all the structural elements of the claim and is capable of forming a substantially same flow in the process chamber, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 13, Ohashi discloses a substrate processing apparatus (abs; fig 1-8), further comprising a nozzle 241 provided in the process chamber 200 and through which the source gas alternately or cyclically released from each of the tanks 117+137 is ejected into the process chamber 200 in a decompressed state, wherein the nozzle allows the source gas released from each of the tanks 117+137 to form a substantially same flow in the process chamber 200 ([0025]-[0026]; [0029]; [0037]; [0039]; [0041]-[0044]; [0048]-[0074]; [0078]; [0080]-[0091]; fig 2-6).
Regarding claim 14, the recitation “to perform a pressure control utilizing a choked flow in an orifice, and is capable of maintaining the flow rate of the source gas to each of the tanks constant with respect to a pressure change in the vaporizer”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Ohashi since Ohashi meets all the structural elements of the claim and is capable of performing a pressure control utilizing a choked flow in an orifice, and is capable of maintaining the flow rate of the source gas to each of the tanks constant with respect to a pressure change in the vaporizer, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 14, Ohashi discloses a substrate processing apparatus (abs; fig 1-8), wherein the flow controller 115+135 is capable of performing a pressure control utilizing a choked flow in an orifice, and is capable of maintaining the flow rate of the source gas to each of the tanks 117+137 constant with respect to a pressure change in the vaporizer 180 ([0025]-[0026]; [0029]; [0037]; [0039]; [0041]-[0044]; [0048]-[0074]; [0078]; [0080]-[0091]; fig 2-6).
Regarding claim 15, the recitation “an accumulation time and a flush period of the source gas in the tank and a flush period thereof are controlled such that an inner pressure of each of the tanks maintains a pressure value that satisfies a choked flow condition in an orifice in the flow controller”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Ohashi since Ohashi meets all the structural elements of the claim and is capable of having an accumulation time and a flush period of the source gas in the tank and a flush period thereof controlled such that an inner pressure of each of the tanks maintains a pressure value that satisfies a choked flow condition in an orifice in the flow controller, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 15, Ohashi discloses a substrate processing apparatus (abs; fig 1-8), wherein an accumulation time and a flush period of the source gas in the tank 117 and a flush period thereof are controlled such that an inner pressure of each of the tanks 117+137 maintains a pressure value that satisfies a choked flow condition in an orifice in the flow controller 115+135 ([0025]-[0026]; [0029]; [0037]; [0039]; [0041]-[0044]; [0048]-[0074]; [0078]; [0080]-[0091]; fig 2-6).

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

12.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi as applied to claim 2 above.
Regarding claim 7, the recitation “to ensure the flow rate of the source gas for a specified amount of the source gas to be accumulated in each of the tanks within a specified length of time by operating the plurality of the vaporizers in coordination with the plurality of the flow controller, wherein the specified amount of the source gas is equal to an amount for the source gas to be released a single time, and the specified length of time is equal to N times of a single flush period”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Ohashi since Ohashi meets all the structural elements of the claim and is capable of ensuring the flow rate of the source gas for a specified amount of the source gas to be accumulated in each of the tanks within a specified length of time by operating the plurality of the vaporizers in coordination with the plurality of the flow controllers, wherein the specified amount of the source gas is equal to an amount for the source gas to be released a single time, and the specified length of time is equal to N times of a single flush period, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 7, Ohashi discloses a substrate processing apparatus (abs; fig 1-8), further comprising: the vaporizer 180, and configured to generate the source gas by vaporizing the liquid source 113 supplied thereto; and a plurality of flow controllers 115+135 comprising the flow controller 115+135, connecting the vaporizer 180 with the plurality of the tanks 117+137, and configured to control flow rates of the source gas supplied to the plurality of the tanks 117+137, wherein number of the vaporizers 180 is equal to N, number of the flow controllers 115+135 is equal to N, and the vaporizer 180 arranged in parallel with the plurality of the flow controllers 115+135 (wherein N is a natural number equal to or greater than two), and the controller 260 is further configured to ensure the flow rate of the source gas for a specified amount of the source gas to be accumulated in each of the tanks 117+137 within a specified length of time by operating the vaporizer 180 in coordination with the plurality of the flow controllers 115+135, wherein the specified amount of the source gas is equal to an amount for the source gas to be released a single time, and the specified length of time is equal to N times of a single flush period ([0025]-[0026]; [0029]; [0037]; [0039]; [0041]-[0044]; [0048]-[0074]; [0078]; [0080]-[0091]; fig 2-6), however Ohashi does not disclose a plurality of vaporizers.
Although Ohashi does not explicitly disclose the claimed plurality of vaporizers, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Ohashi to have the plurality of vaporizers recited in the claim to accommodate additional liquids/gases/substrates or as needed for an intended coating method requiring additional vapor/gas and therefore is not expected to alter the operation of the device in a patentably distinct way.
Therefore at the time of the invention, to one of ordinary skill in the art it would have been an obvious matter of design choice to add an additional vaporizer in Ohashi since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 1 93 USPQ 8.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717